Citation Nr: 1732993	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  10-26 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to August 2007.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2008 rating decision, by the Department of Veterans Affairs VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim of entitlement to service connection for a left knee disorder.  He perfected a timely appeal to that decision.  

On December 15, 2016, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that hearing is of record.  

In April 2017, the Board remanded the issue of service connection for a left knee disorder to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in May 2017.  A review of the record reflects compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's VA file has been returned to the Board for further appellate consideration.  

FINDING OF FACT

The Veteran does not have a left knee disorder that is attributable to military service or was caused or made worse by his service-connected right knee disorder.  

CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Factual background and Analysis.

The Veteran contends that he has a left knee disorder that is the result of his active military service.  Alternatively, the Veteran contends that he has a left knee disorder that was caused or aggravated by his service-connected right knee disorder.  Thus, he believes that service connection is warranted on either a direct or secondary basis.  

Service connection may be awarded for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for a condition on a "secondary" theory of entitlement if the condition is shown to have been caused or aggravated by a condition for which service connection has already been established.  See 38 C.F.R. § 3.310 (2016).  The term "aggravated" in this context means that, although the secondary condition was not caused by the service-connected condition, the secondary condition was chronically worsened by the service-connected condition.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

The service treatment records (STRs) reflect that the Veteran was seen in August 2005 for complaints of right knee pain for the past 5 days.  He indicated that he fell while hiking the previous week and he twisted his knee while trying to catch his balance; the assessment was right knee strain.  On the occasion of the separation examination in June 2007, the Veteran reported a history of pulling his left knee a couple of times and noted that it hurts when he does physical training or prolonged driving.  The examiner noted that the Veteran reported twisting his left knee 2 years ago and he continued to complain of pain with prolonged running, sitting and hiking.  Clinical evaluation of the knee was normal.  

The Veteran's initial claim for service connection (VA Form 21-526) for a right knee disorder was received in September 2007.  In conjunction with his claim, the Veteran was afforded a VA examination in October 2007.  At that time, the Veteran reported that he fell down a hill at Camp Pendleton during a march in 2005; he stated that he was seen at the medical aid station and was treated with Motrin.  The Veteran indicated that he was supposed to return but he did not.  He was placed on a temporary profile.  It was noted that the Veteran was never seen again for such symptoms before he was released from service.  The examiner was noted that the Veteran left without completing the examination.  

In a statement in support of claim (VA Form 21-4138), dated in January 2008, the Veteran indicated that he was seeking to establish service connection for the left knee and not the right knee.  The Veteran reported that he had previously injured his left knee while in service and, soon after arriving home from service, he was riding his dirt bike and re-injured his left knee.  

During a Gulf War Illness examination in June 2008, the Veteran reported injuring his left knee after a fall in 2004/2005.  He stated that he subsequently continued to have left knee pain and popping.  He noted that the knee was getting progressively worse.  X-ray study of the left knee was normal.  The pertinent diagnosis was sprain, left knee.  

By letter dated in May 2010, the Veteran was notified that service connection had been granted for patellar tendonitis of the right knee, effective August 11, 2007.  

On the occasion of a DBQ examination in October 2013, the Veteran related that he injured his right knee when he fell in a fast roping exercise in 2004, and again in 2005 when he fell while walking on sandy surface in California and rolled down a hill.  The pertinent diagnosis was patellar tendonitis, right knee.  There was no diagnosis concerning the left knee.

Submitted in support of the Veteran's claim were VA progress notes dated from October 2007 to April 2016.  These records show that the Veteran was seen for complaints of knee pain in February 2009; the assessment was knee pain.  The Veteran was again seen in November 2012 with complaints of pain in both knees.  The assessment was knee pain.  

At his personal hearing in December 2016, the Veteran reported that his initial injury occurred during a battalion march at Camp Pendleton, California.  The Veteran indicated that he was approaching an incline when he came across a rocky area and the rocks became loose causing him to fall down a hill; the corpsman just wrapped his knee and gave him some medicine.  The Veteran testified that, as a marine, he just moved forward with his training.  He subsequently participated in several marches.  The Veteran related that while both knees were affected, he favored one over the other.  The Veteran reported that the pain never went away; rather, it continued to get worse over time.  The Veteran stated that, after service, he went to the VA a few times for the knee problems.  The Veteran indicated that he subsequently reinjured the knee a couple of months later in a dirt bike wreck; he stated that the knee kept getting twisted and bends the wrong way.  The Veteran indicated that he has problems with both knees.  The Veteran maintained that his left knee is not only due to the inservice injury, but possibly secondary to the right knee.  

Following that hearing, in April 2017, the Board remanded the claim to the RO so that VA could provide an examination of the left knee an provide a medical opinion as to  whether the Veteran had a left knee disability that had onset during service or was caused or aggravated by his service-connected right knee disability.

A DBQ examination was conducted in April 2017.  At that time, the Veteran reported that he injured both knees in the military when he fell down a mountain carrying a heavy pack during a battalion march.  The Veteran stated that the tried to regain his footing and twisted his leg injuring his knee.  The Veteran related that, after the initial injury, he continued to put additional stress/impact on his knees from the physical demands of service.  The Veteran indicated that he was treated in sick call during his military service for his knees.  Post service, he continued to be employed in positions which require prolonged weight bearing on his knees.  He reported chronic daily discomfort to both knees.  The examiner noted that the STRs dated June 20, 2007 indicates an affirmative response by the Veteran who indicated that he "pulled his knee a couple of times and left knee hurt after PT or drive for a long period of time.  The examiner noted that the Veteran reported twisting his left knee 2 years ago, and now claiming left knee pain with prolonged running/sitting/hiking.  No locking/giving way/clicking.  No pain currently.  The Veteran reported pain, swelling and stiffness in the left knee.  The pertinent diagnosis was left knee pain.  The examiner stated that there is no current diagnosed left knee condition, and MRI imaging in 2013 found no pathology.  The examiner also found pain on active and passive range of motion of the left knee.

The Veteran's file was referred to the DBQ examiner for an opinion as to whether it was at least as likely as not that the Veteran's left knee sprain had its onset during or was otherwise caused by the Veteran's active duty service.  Following a review of the file, the examiner opined that the left knee condition is less likely than not incurred in or caused by the claimed inservice injury, event or illness.  The examiner observed that the initial diagnosis of left knee sprain was noted at the 2008 VA examination, and there was ongoing diagnosis of left knee sprain in the available treatment records.  The examiner noted that an MRI of the left knee in 2013 found a normal examination with no objective evidence of a chronic left knee sprain.  The examiner explained that a chronic knee sprain would show on MRI imaging as thickening of the ligaments with evidence of remote trauma.  The examiner stated that there was no confirmed diagnosis of left knee sprain to provide the basis for service connection.  

The DBQ examiner also stated that the left knee condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that MRI imaging in 2013 ruled out a chronic left knee sprain based on normal MRI imaging.  Additionally, MRI imaging of the right knee was normal in 2013.  The examiner further noted that there is no identified chronic pathology or medical condition of the left knee to provide the basis for service connection.  The examiner explained that a chronic knee sprain would show on MRI imaging as thickening of the ligaments with evidence of remote trauma.  All available treatment records are silent regarding an antalgic gait or altered weight bearing pattern which might have contributed to a contralateral knee condition.  In the setting of chronic patellar tendonitis, the MRI imaging would show acute and/or chronic inflammation or thickening of the patellar tendon; however, an MRI imaging of the right knee in 2013 was silent for patellar tendonitis.  

Finally, the examiner provided an opinion indicating that the Veteran did not have a left knee condition that had been aggravated by his service-connected right knee condition.  The examiner reiterated the explanation regarding MRI findings from 2013.  The examiner also explained that all available treatment records are silent regarding an antalgic gait or altered weight bearing pattern which might have contributed to a contralateral knee condition.  

After review of the evidentiary record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The most probative evidence as to the nexus element are the most recent VA medical opinions.  Those opinions provide a sufficient explanation as to why the Veteran does not have a left knee disability directly related to service or secondarily related through his right knee disability.  The opinions sufficiently addressed in-service direct incurrence as well as secondary aggravation and causation.  

To the extent that the Veteran asserts that his left knee disorder is attributable to service and/or his right knee disorder, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the relationship between a current left knee disorder and any instance of his military service to be complex in nature.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Here, the most probative etiology evidence is April 2017 DBQ examination and medical opinion.  

Put simply, the evidence does not establish that the Veteran had a chronic left knee disorder during active service or that a current left knee disorder is otherwise related to active service.  Also, the evidence shows no relationship between a left knee disorder and service-connected right knee disorder.  Hence, the appeal must be denied.  The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claim for entitlement to service connection.  38 U.S.C.A. § 5107 (b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


